Execution Version
Exhibit 10.37
Third Amendment to Second Amended and Restated Loan
and Security Agreement
This Third Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”), dated as of April 30, 2010, is by and among the lenders
identified on the signature pages hereto (the “Lenders”), Wells Fargo Bank,
National Association, a national banking association, as the arranger,
administrative agent and security trustee for the Lenders (in such capacity, the
“Agent”), Smart Modular Technologies, Inc., a California corporation (“US
Borrower”), Smart Modular Technologies (Europe) Limited, a company incorporated
under the laws of England and Wales (“UK Borrower”), and Smart Modular
Technologies (Puerto Rico) Inc., an exempted company organized under the laws of
the Cayman Islands (“PR Borrower”, and together with US Borrower and UK
Borrower, each individually referred to herein as a “Borrower” and collectively,
as the “Borrowers”).
Recitals
A. Lenders, Agent, Borrowers and the other Obligors (as defined hereafter)
identified on the signature pages thereto have previously entered into that
certain Second Amended and Restated Loan and Security Agreement, dated as of
April 30, 2007, as amended by that certain First Amendment to Second Amended and
Restated Loan and Security Agreement, dated as of November 26, 2008 and that
certain Second Amendment to Second Amended and Restated Loan and Security
Agreement (as so amended, the “Loan and Security Agreement”).
B. Borrowers have requested that Lenders and Agent extend the Maturity Date to
April 30, 2012 and amend certain financial covenants and other terms and
provisions of the Loan and Security Agreement.
C. In response to the requests of Borrowers, and in reliance upon the
representations made in support thereof, and the other terms and provisions of
this Amendment, the parties hereto desire to amend the Loan and Security
Agreement as set forth herein and on the terms and conditions contained herein.
Now, Therefore, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:
1. Defined Terms. Each capitalized term used but not otherwise defined herein
has the meaning ascribed thereto in the Loan and Security Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Amendments to Loan and Security Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 of this Amendment, the following
amendments to the Loan and Security Agreement shall be effective as of the
Effective Date (notwithstanding the date of execution of this Amendment) and for
the periods thereafter:
(a) Amendments to Section 1.1.
(i) The definition of “Base Rate Margin” is hereby deleted in its entirety and
the following is substituted therefor:
“Base Rate Margin” means one hundred and twenty-five basis points (1.25%).
(ii) The definition of “LIBOR Rate Margin” is hereby deleted in its entirety and
the following is substituted therefor:
“LIBOR Rate Margin” means two hundred and twenty five basis points (2.25%).
(iii) The definition of “Maturity Date” is hereby deleted in its entirety and
the following is substituted therefor:
“Maturity Date” means April 30, 2012.
(iv) The following definition of “Quarterly Adjusted EBITDA” is hereby added to
Section 1.1 in its appropriate alphabetical order:
“Quarterly Adjusted EBITDA” means, with respect to any period, Parent and its
Subsidiaries’ Consolidated Net Income, minus, without duplication and to the
extent included in determining such Consolidated Net Income, extraordinary gains
and interest income, plus, without duplication and to the extent excluded in
determining such Consolidated Net Income, (i) extraordinary or other
non-recurring non-cash losses or charges, including any non-cash charges for
stock-based compensation expenses, (ii) interest expense, (iii) income taxes,
(iv) depreciation and amortization, and (v) cash restructuring expenses and
acquisition related costs (including, without limitation, legal fees and other
professional fees) in an aggregate amount of up to $1,250,000 in such fiscal
quarter of the Parent and its Subsidiaries, in each case for such period, as
determined in accordance with GAAP.
(v) The following definition of “Third Amendment Adjusted EBITDA” is hereby
added to Section 1.1 in its appropriate alphabetical order:
“Third Amendment Adjusted EBITDA” means, with respect to any period, Parent and
its Subsidiaries’ Consolidated Net Income, minus, without duplication and to the
extent included in determining such Consolidated Net Income, extraordinary gains
and interest income, plus, without duplication and to the extent excluded in
determining such Consolidated Net Income, (i) extraordinary or other
non-recurring non-cash losses or charges, including any

 

-2-



--------------------------------------------------------------------------------



 



non-cash charges for stock-based compensation expenses, (ii) interest expense,
(iii) income taxes, (iv) depreciation and amortization, and (v) cash
restructuring expenses and acquisition related costs (including, without
limitation, legal fees and other professional fees) in an aggregate amount of up
to $5,000,000 in any rolling twelve month period for the Parent and its
Subsidiaries, in each case for such period, as determined in accordance with
GAAP.
(vi) The following definition of “Third Amendment Adjusted Quick Ratio” is
hereby added to Section 1.1 in its appropriate alphabetical order:
“Third Amendment Adjusted Quick Ratio” means, as of any date of determination,
the ratio of (i) the sum of Aggregate Accounts Receivable plus Aggregate
Unrestricted Cash Equivalents to (ii) the sum of the Revolver Usage plus,
without duplication, Current Liabilities.
(vii) The following definition of “Third Amendment Effective Date” is hereby
added to Section 1.1 in its appropriate alphabetical order:
“Third Amendment Effective Date” means April 30, 2010.
(b) Amendment to Section 2.11(a). Section 2.11(a) of the Loan and Security
Agreement is hereby deleted in its entirety and the following is substituted
therefor:
(a) Unused Line Fee. An annual unused line fee of One Hundred Forty Thousand
Dollars ($140,000), payable on the first day of each quarter during the term of
this Agreement in arrears, in an amount equal to Thirty-Five Thousand Dollars
($35,000); provided however, that Borrowers shall receive a credit applicable to
such quarterly installment (which credit shall not (a) otherwise reduce the
quarterly installment below zero dollars ($0), (b) be credited to future
quarters or (c) otherwise be refundable in cash to Borrower) in an aggregate
amount equal to the product of (i) Seven Hundred Dollars ($700) times (ii) the
result of (1) the average daily collected balance maintained by Borrowers in
deposit account no. 4100055896 at Wells Fargo Bank, National Association during
the quarter in which the unused line fee otherwise accrued divided by (2) one
million,
(c) Amendments to Section 2.12.
(i) Section 2.12(a)(ii) of the Loan and Security Agreement is hereby amended by
deleting it in its entirety and substituting the following in its place
therefor:
(ii) the US Borrower Letter of Credit Usage would exceed $35,000,000 less the PR
Borrower Letter of Credit Usage less the UK Borrower Letter of Credit Usage, or
(ii) Section 2.12(b)(ii) of the Loan and Security Agreement is hereby amended by
deleting it in its entirety and substituting the following in its place
therefor:

 

-3-



--------------------------------------------------------------------------------



 



(ii) the UK Borrower Letter of Credit Usage would exceed $35,000,000 less the PR
Borrower Letter of Credit Usage less the US Borrower Letter of Credit Usage, or
(iii) Section 2.12(c)(ii) of the Loan and Security Agreement is hereby amended
by deleting it in its entirety and substituting the following in its place
therefor:
(ii) the PR Borrower Letter of Credit Usage would exceed $35,000,000 less the US
Borrower Letter of Credit Usage less the UK Borrower Letter of Credit Usage, or
(c) Amendment to Section 3. Section 3 of the Loan and Security Agreement is
hereby amended by deleting Section 3.7 in its entirety.
(d) Amendment to Section 6.3(b)(ii). Section 6.3(b)(ii) of the Loan and Security
Agreement is hereby amended by deleting such section in its entirety and
inserting the following therefor:
a certificate of such accountants addressed to Agent and the Lenders stating
that such accountants do not have knowledge of the existence of any Default or
Event of Default under Section 7.17 as of the end of such fiscal year,
(e) Amendment to Section 7.17. The last paragraph of Section 7.17 is hereby
deleted in its entirety.
(f) Amendment to Section 7.17(a). Section 7.17(a) of the Loan and Security
Agreement is hereby amended by deleting it in its entirety and substituting the
following in its place therefor:
(a) Third Amendment Adjusted Quick Ratio. From and after March 1, 2010 and at
all times thereafter, fail to cause Borrowers to maintain a Third Amendment
Adjusted Quick Ratio equal to or greater than 1.45 to 1.00 as of the end of each
fiscal quarter of Borrowers;
(g) Amendment to Section 7.17(b). Section 7.17(b) of the Loan and Security
Agreement is hereby amended by deleting it in its entirety and substituting the
following in its place therefor:
(b) Third Amendment Adjusted EBITDA. From and after March 1, 2010 and at all
times thereafter, fail to cause Borrowers to maintain Third Amendment Adjusted
EBITDA of not less than $40,000,000 as of the end of each fiscal quarter of
Borrowers, determined based upon Borrowers’ immediately preceding four fiscal
quarters then ended;
(h) Amendment to Section 7.17(c). Section 7.17(c) of the Loan and Security
Agreement is hereby amended by deleting it in its entirety and substituting the
following in its place therefor:
(c) Funded Debt/Third Amendment Adjusted EBITDA. From and after March 1, 2010
and at all times thereafter, fail to cause Borrowers to maintain a Funded Debt
to Third Amendment Adjusted EBITDA Ratio equal to or less than 2.25 to 1.00, as
of the end of each fiscal quarter of Borrowers;

 

-4-



--------------------------------------------------------------------------------



 



(i) Insertion of New Section 7.17(d). A new Section 7.17(d) of the Loan and
Security Agreement is hereby inserted immediately after Section 7.17(c) as
follows:
(d) Quarterly Adjusted EBITDA. (i) From and after the Third Amendment Effective
Date and continuing with each fiscal quarter thereafter, fail to cause Borrowers
to maintain Quarterly Adjusted EBITDA of not less than $5,000,000 as of the end
of each fiscal quarter of Borrowers, based upon Borrowers’ fiscal quarter then
ended.
(i) Amendment to Section 7.18. Section 7.18 of the Loan and Security Agreement
is hereby deleted and the following is substituted therefor:
7.18 Capital Expenditures. Incur (i) Capital Expenditures and (ii) Capital
Leases in an aggregate amount (considering the aggregate expenditures and
incurrence of obligations for Capital Expenditures and Capital Leases by all
Obligors, collectively) for any fiscal year ending on or after August 27, 2010,
in excess of Forty Million Dollars ($40,000,000) during any fiscal year of the
Obligors.
3. Amendment Fee. Borrowers shall pay to Bank a fully-earned and non-refundable
amendment fee in the amount of One Hundred Thousand Dollars ($100,000) (the
“Third Amendment Fee”) for the amendments provided by this Amendment.
4. Conditions to Effectiveness. The provisions of this Amendment shall become
effective on the date (the “Effective Date”) that all of the following
conditions precedent have been satisfied:
(a) Agent shall have received three original counterparts of this Amendment,
duly executed and delivered by Borrowers, Agent and the Lenders;
(b) Agent shall have received an original legal opinion from Borrowers’ in-house
counsel acceptable to Agent and the Lenders, in form and substance satisfactory
to Agent, opining as to the due authorization, execution and delivery of this
Amendment by the Borrowers;
(c) Each of the representations and warranties of Borrowers in Section 5 of this
Amendment shall be true, correct and accurate as of the Effective Date;
(d) Agent shall have received from Borrowers payment in full in immediately
available funds of the Third Amendment Fee; and
(e) All legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to Agent and its counsel.
5. Representations, Warranties and Agreements. Each of the Borrowers hereby
represents, warrants and agrees in favor of Agent and each Lender as follows:
(a) No Default or Event of Default has occurred and is continuing (or would
result from the amendment of the Loan and Security Agreement contemplated
hereby);

 

-5-



--------------------------------------------------------------------------------



 



(b) The execution, delivery and performance by Borrowers of this Amendment have
been duly authorized by all necessary corporate and/or other action and do not
and will not require any registration with, consent or approval of, notice to or
action by, any Person in order to be effective and enforceable. Each of the Loan
and Security Agreement and the other Loan Documents to which any Borrower or
Guarantor is a party constitutes and continues to constitute the legally, valid
and binding obligation of such Borrower or Guarantor, in each case enforceable
against such Borrower or Guarantor, as applicable, in accordance with its terms;
(c) All of the representations and warranties of the Borrowers and the
Guarantors contained in the Loan and Security Agreement and the other Loan
Documents are true and correct on and as of the date hereof and will be true and
correct on the Effective Date (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date);
(d) Each of the Borrowers is entering into this Amendment on the basis of such
Person’s own business judgment, without reliance upon Agent, the Lenders or any
other Person; and
(e) Each of the Borrowers acknowledges and agrees that the execution and
delivery by Agent and Lenders of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate Agent, Lenders or any other Person to
execute similar agreements under the same or similar circumstances in the
future. Neither the Agent nor the Lenders has any obligation to Borrowers or any
other Person to further amend provisions of the Loan and Security Agreement or
the other Loan Documents. Other than as specifically contemplated hereby, all of
the terms, covenants and provisions of the Loan and Security Agreement (and the
other Loan Documents) are and shall remain in full force and effect.
6. Post-Effective Date Covenants. Borrowers hereby agree that they shall cause
the following to be delivered to Agent not later than 60 days following the
Effective Date (or such other time as may be agreed by Agent in its Permitted
Discretion):
(a) reaffirmation by the Guarantors of the Guaranty Agreements (“Guarantors’
Reaffirmation”) listed on Schedule A hereto, with such Guarantors’ Reaffirmation
substantially in the form attached hereto as Exhibit A and otherwise in and form
and substance satisfactory to Agent;
(b) reaffirmation of the Intercompany Subordination Agreement by the parties
thereto (“ISA Reaffirmation”), with such ISA Reaffirmation substantially in the
form attached hereto as Exhibit B and otherwise in and form and substance
satisfactory to Agent;
(c) reaffirmation of the security agreements and other documents listed on
Schedule B hereto (“Security Documents”) by the parties thereto (“Security
Document Reaffirmation”, and collectively with the Guarantors’ Reaffirmation and
the ISA Reaffirmation, the “Reaffirmation Documents”), with such Security
Document Reaffirmation substantially in the form attached hereto as Exhibit C
and otherwise in form and substance satisfactory to Agent;
(d) legal opinions or other written confirmation in form and substance
satisfactory to Agent relating to the due authorization, execution and delivery
of, and the continuing enforceability of the Guaranty Agreements, the
Intercompany Subordination Agreement and the

 

-6-



--------------------------------------------------------------------------------



 



Security Documents and the liens and security interests provided by the Security
Documents and confirming that each of the foregoing remains unmodified by the
terms and provisions of the Amendment; and
(e) (i) a Guaranty Agreement duly authorized, executed and delivered by Smart
Modular Technologies (AZ), Inc., an Arizona corporation, in form and substance
reasonably satisfactory to Agent and (ii) resolutions authorizing Smart Modular
Technologies (AZ), Inc. to guaranty the obligations under the Loan and Security
Agreement, certified by the Secretary or Assistant Secretary of Smart Modular
Technologies (AZ), Inc.
Each of the Borrowers acknowledges and agrees that the failure to provide any of
the items listed in clauses (a) through (e) above within the timeframe specified
above shall constitute an immediate Event of Default under Section 8.2(a) of the
Loan and Security Agreement.
7. General Provisions.
(a) Upon the effectiveness of this Amendment, all references in the Loan and
Security Agreement and in the other Loan Documents to the Loan and Security
Agreement shall refer to the Loan and Security Agreement as modified hereby.
This Amendment shall be deemed incorporated into, and a part of, the Loan and
Security Agreement. This Amendment is a Loan Document. THIS AMENDMENT IS
EXPRESSLY SUBJECT TO THE PROVISIONS OF SECTION 13 (CHOICE OF LAW AND VENUE; JURY
TRIAL WAIVER) AND SECTION 17.8 (JURISDICTION, SERVICE OF PROCESS AND VENUE) OF
THE LOAN AND SECURITY AGREEMENT, WHICH PROVISIONS ARE INCORPORATED HEREIN AND
MADE APPLICABLE HERETO BY THIS REFERENCE.
(b) This Amendment is made pursuant to Section 15.1 of the Loan and Security
Agreement and shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.
(c) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.
(d) Each provision of this Amendment shall be severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.
(e) Promptly upon the request by Agent or Required Lenders, Borrowers shall and
shall cause each of their Subsidiaries, each of the Guarantors and Pledgors and
any other Persons requested by Agent or Required Lenders to take such further
acts (including the acknowledgement, execution, delivery, recordation, filing
and registering of documents) as may reasonably be required from time to time
to: (a) carry out more effectively the purposes of this Amendment, the Loan and
Security Agreement or any other Loan Document; (b) subject to the Liens created
by any of the Loan Documents any of the properties, rights or interests covered
by any of the Loan Documents or any other properties, rights or interests
constituting Collateral

 

-7-



--------------------------------------------------------------------------------



 



acquired by any of the Borrowers, any other Obligor or any other Person who has
granted, or is otherwise required to grant, a security interest to Agent
pursuant to the Loan Documents following the Closing Date; (c) perfect and
maintain the validity, effectiveness and priority of the Liens created or
intended to be created by any of the Loan Documents; and (d) better assure,
convey, grant, assign, transfer, preserve, protect and confirm to Agent and
Required Lenders the rights, remedies and privileges existing or granted or now
or hereafter intended to be granted to such Persons under any Loan Document or
other document executed in connection therewith.
(f) Borrowers shall promptly pay to Agent all attorneys’ fees and expenses
incurred in connection with the preparation, negotiation and closing of this
Amendment and the Borrowers’ compliance with the post Effective Date covenants
set forth in this Amendment, including without limitation, Section 6 hereof.
(g) The appearing parties herein declare that all the terms and conditions of
the Loan and Security Agreement continue to remain, as herein amended, in full
force and effect and by these presents the appearing parties hereby ratify,
reaffirm and confirm all the terms and conditions of the Loan and Security
Agreement and further declare that it is their express intention that the
transactions set forth in this Amendment shall in no way, manner or form be
construed or be interpreted as an extinctive novation of any of the obligations
and agreements set forth in the Loan and Security Agreement.
[Document continues with signature pages.]

 

-8-



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Third Amendment to Loan
and Security Agreement to be duly executed as of the date first written above.

          Borrowers:

Smart Modular Technologies, Inc.
a California corporation
      By:   /s/ Iain MacKenzie         Name:   Iain MacKenzie        Title:  
Director, President and CEO       

          Smart Modular Technologies (Europe) Limited,
a company incorporated under the laws of England and Wales
      By:   /s/ Iain MacKenzie         Name:   Iain MacKenzie        Title:  
Director       

          IN THE PRESENCE OF:
      Witness:  /s/ Bruce Goldberg         Name:   Bruce Goldberg               

          EXECUTED AS A DEED BY:

Smart Modular Technologies (Puerto Rico) Inc.,
an exempted company organized under the laws of the Cayman Islands
      By:   /s/ Iain MacKenzie         Name:   Iain MacKenzie        Title:  
Director, President and CEO       

          IN THE PRESENCE OF:
      Witness:   /s/ Bruce Goldberg         Name:   Bruce Goldberg     

 

S-1



--------------------------------------------------------------------------------



 



          Agent:

Wells Fargo Bank, National Association,
a national banking association
      By:   /s/ Charles F. Lilygren         Name:   Charles F. Lilygren       
Title:   Senior Vice President       

          Lender:

Wells Fargo Bank, National Association,
a national banking association
      By:   /s/ Charles F. Lilygren         Name:   Charles F. Lilygren       
Title:   Senior Vice President       

 

S-2



--------------------------------------------------------------------------------



 



Schedule A
Guaranty Agreements

1.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (WWH), Inc. in favor of Wells Fargo Bank, National Association.
  2.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (Global), Inc. in favor of Wells Fargo Bank, National Association.
  3.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (DH), Inc. in favor of Wells Fargo Bank, National Association.
  4.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (CI), Inc. in favor of Wells Fargo Bank, National Association.
  5.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (Foreign Holdings), Inc. in favor of Wells Fargo Bank, National
Association.
  6.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Modular Brasil
Participações Ltda. and Smart Modular Technologies Indústria de Componentes
Eletrônicos Ltda. in favor of Wells Fargo Bank, National Association.
  7.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies Sdn. Bhd. in favor of Wells Fargo Bank, National Association.
  8.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies, Inc. in favor of Wells Fargo Bank, National Association.
  9.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (Europe) Limited in favor of Wells Fargo Bank, National
Association.
  10.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (Puerto Rico) Inc. in favor of Wells Fargo Bank, National
Association.
  11.  
Guaranty, dated January 15, 2009, executed by Smart Modular Technologies (DE),
Inc. in favor of Wells Fargo Bank, National Association.
  12.  
Guaranty, dated January 15, 2009, executed by Euroground I B.V. in favor of
Wells Fargo Bank, National Association.

 

Sch. A-1



--------------------------------------------------------------------------------



 



Schedule B
Security Documents

1.  
Collateral Assignment of Patents (Security Agreement), dated as of April 16,
2004, as amended by the Amendment to Collateral Assignment of Patents (Security
Agreement), dated as of March 28, 2005, and the Second Amendment to Collateral
Assignment of Patents (Security Agreement), dated as of April 30, 2007, between
Smart Modular Technologies, Inc. and Wells Fargo Bank, National Association, as
Assignee of Wells Fargo Foothill, Inc.
  2.  
Collateral Assignment of Trademarks (Security Agreement), dated as of April 16,
2004, as amended by the Amendment to Collateral Assignment of Trademarks
(Security Agreement), dated as of March 28, 2005, and the Second Amendment to
Collateral Assignment of Trademarks (Security Agreement), dated as of April 30,
2007, between Smart Modular Technologies, Inc. and Wells Fargo Bank, National
Association, as Assignee of Wells Fargo Foothill, Inc.
  3.  
Amended and Restated Stock Pledge Agreement, dated as of April 30, 2007, between
Smart Modular Technologies (DH), Inc. and Wells Fargo Bank, National
Association.
  4.  
Share Charge in respect of shares in Smart Modular Technologies (Puerto Rico)
Inc., dated April 16, 2004, granted by Smart Modular Technologies (Foreign
Holdings) Inc. in favor of Wells Fargo Bank, National Association, as Assignee
of Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  5.  
Share Charge in respect of shares in Smart Modular Technologies (Global), Inc.,
dated March 28, 2005, granted by Smart Modular Technologies (WWH), Inc. in favor
of Wells Fargo Bank, National Association, as Assignee of Wells Fargo Foothill,
Inc. under the Deed of Assignment, Reaffirmation and Consent, dated April 30,
2007.
  6.  
Share Charge in respect of shares in Smart Modular Technologies (DH), Inc.,
dated March 28, 2005, granted by Smart Modular Technologies (Global), Inc. in
favor of Wells Fargo Bank, National Association, as Assignee of Wells Fargo
Foothill, Inc. under the Deed of Assignment, Reaffirmation and Consent, dated
April 30, 2007.
  7.  
Share Charge in respect of shares in Smart Modular Technologies (CI), Inc.,
dated March 28, 2005, granted by Smart Modular Technologies (Global), Inc. in
favor of Wells Fargo Bank, National Association, as Assignee of Wells Fargo
Foothill, Inc. under the Deed of Assignment, Reaffirmation and Consent, dated
April 30, 2007.
  8.  
Share Charge in respect of shares in Smart Modular Technologies (Foreign
Holdings), Inc., dated March 28, 2005, granted by Smart Modular Technologies
(CI), Inc. in favor of Wells Fargo Bank, National Association, as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  9.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(CI), Inc. to Wells Fargo Bank, National Association.
  10.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(DH), Inc. to Wells Fargo Bank, National Association.
  11.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(Global), Inc. to Wells Fargo Bank, National Association.
  12.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(Foreign Holdings), Inc. to Wells Fargo Bank, National Association.



 

Sch. B-1



--------------------------------------------------------------------------------



 



13.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(Puerto Rico), Inc. to Wells Fargo Bank, National Association.
  14.  
Deed of Charge, dated April 16, 2004, granted by Smart Modular Technologies
(Foreign Holdings) Inc. in favor of Wells Fargo Bank, National Association as
Assignee of Wells Fargo Foothill, Inc. under the Deed of Assignment,
Reaffirmation and Consent, dated April 30, 2007.
  15.  
Deed of Charge, dated April 16, 2004, granted by Smart Modular Technologies
(Puerto Rico) Inc. in favor of Wells Fargo Bank, National Association as
Assignee of Wells Fargo Foothill, Inc. under the Deed of Assignment,
Reaffirmation and Consent, dated April 30, 2007.
  16.  
Deed of Charge, dated March 28, 2005, granted by Smart Modular Technologies
(WWH), Inc. in favor of Wells Fargo Bank, National Association as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  17.  
Deed of Charge, dated March 28, 2005, granted by Smart Modular Technologies
(Global), Inc. in favor of Wells Fargo Bank, National Association as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  18.  
Deed of Charge, dated March 28, 2005, granted by Smart Modular Technologies
(DH), Inc. in favor of Wells Fargo Bank, National Association as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  19.  
Deed of Charge, dated March 28, 2005, granted by Smart Modular Technologies
(CI), Inc. in favor of Wells Fargo Bank, National Association as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  20.  
Deed of Confirmation and Amendment to Security, dated April 2007, between Smart
Modular Technologies (Europe) Limited, as Chargor, Smart Modular Technologies,
Inc., as Parent, and Wells Fargo Bank, National Association, as Chargee.
  21.  
Stock Pledge Agreement, dated April 30, 2007, as amended by (a) First Amendment
to the Stock Pledge Agreement, dated April 30, 2007 and (b) Second Amendment to
the Stock Pledge Agreement, dated January 9, 2009, between Wells Fargo Bank,
National Association, Wells Fargo Foothill, Inc., Smart Modular Technologies
(Puerto Rico) Inc., Euroground I B.V., and Smart Modular Technologies Indústria
de Componentes Eletrônicos Ltda.
  22.  
Memorandum of Deposit and Charge Over Shares, dated April 16, 2004, as
supplemented by the Supplemental Memorandum of Deposit and Charge Over Shares,
dated March 28, 2005, granted by Smart Modular Technologies (Foreign Holdings)
Inc. in favor of Wells Fargo Bank, National Association as New Pledgee under the
Novation Agreement, dated April 30, 2007.

 

Sch. B-2



--------------------------------------------------------------------------------



 



EXHIBIT A
Guarantors’ Reaffirmation
This Guarantors’ Reaffirmation, dated as of                            , 2010,
is executed by each of the undersigned (each, a “Guarantor,” and, collectively,
“Guarantors”) in favor of Agent (as defined hereinafter) and each of the Lenders
(as defined hereinafter).
Each of the undersigned Guarantors acknowledges and agrees that such Guarantor
has received, read and is familiar with, and consents to, all of the terms and
conditions of that certain Third Amendment to Second Amended and Restated Loan
and Security Agreement, dated as of April 30, 2010 (the “Third Amendment”),
among the lenders identified on the signature pages thereto (the “Lenders”),
Wells Fargo Bank, National Association, a national banking association, as the
arranger, administrative agent and security trustee for the Lenders (in such
capacity, the “Agent”), Smart Modular Technologies, Inc., a California
corporation (“US Borrower”), Smart Modular Technologies (Europe) Limited, a
company incorporated under the laws of England and Wales (“UK Borrower”), and
Smart Modular Technologies (Puerto Rico) Inc., an exempted company organized
under the laws of the Cayman Islands (“PR Borrower”, and together with US
Borrower and UK Borrower, each individually referred to herein as a “Borrower”
and collectively, as the “Borrowers”). In light of the foregoing, each Guarantor
confirms and agrees that all of the terms, provisions and obligations of its
Amended and Restated Guaranty (as listed on Schedule A hereto), dated April 30,
2007, previously executed by such Guarantor in favor of Agent (as amended,
modified and/or supplemented from time to time, a “Guaranty,” and, collectively,
the “Guaranties”), are ratified and reaffirmed, and that such Guarantor’s
Guaranty shall continue in full force and effect, without modification.
Although Agent has informed each of the Guarantors of the terms of the Third
Amendment, each Guarantor understands and agrees that Agent has no duty under
any agreement with Borrowers or any of them (including, without limitation,
under the Third Amendment), under the Guaranties, or under any other agreement
with any Guarantor to so notify any Guarantor or to seek this or any future
acknowledgment, consent, or reaffirmation, and nothing contained herein is
intended to, or shall create, such a duty as to any transactions occurring
hereafter.
[Signature page follows.]

 

Exh. A-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have each executed and delivered this
Guarantors’ Reaffirmation as of the date set forth in the first paragraph
hereof.

            Smart Modular Technologies, Inc.
      By:           Name:           Its:        Smart Modular Technologies (DH),
Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Foreign Holdings)
Inc.
      By:           Name:           Its:        Smart Modular Technologies
(WWH), Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Global), Inc.
      By:           Name:           Its:        Smart Modular Technologies (CI),
Inc.
      By:           Name:           Its:   

 

Exh. A-2



--------------------------------------------------------------------------------



 



         

            Smart Modular Technologies (Puerto Rico), Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Europe) Limited
      By:           Name:           Its:        Euroground I B.V.
      By:           Name:           Its:        Smart Modular Technologies
Indústria de
Componentes Eletrônicos Ltda.
      By:           Name:           Its:        Smart Modular Technologies Sdn.
Bhd.
      By:           Name:           Its:        Smart Modular Technologies (DE),
Inc.
      By:           Name:           Its:   

 

Exh. A-3



--------------------------------------------------------------------------------



 



         

Schedule A
Guaranty Agreements

1.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (WWH), Inc. in favor of Wells Fargo Bank, National Association.
  2.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (Global), Inc. in favor of Wells Fargo Bank, National Association.
  3.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (DH), Inc. in favor of Wells Fargo Bank, National Association.
  4.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (CI), Inc. in favor of Wells Fargo Bank, National Association.
  5.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (Foreign Holdings), Inc. in favor of Wells Fargo Bank, National
Association.
  6.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Modular Brasil
Participações Ltda. and Smart Modular Technologies Indústria de Componentes
Eletrônicos Ltda. in favor of Wells Fargo Bank, National Association.
  7.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies Sdn. Bhd. in favor of Wells Fargo Bank, National Association.
  8.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies, Inc. in favor of Wells Fargo Bank, National Association.
  9.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (Europe) Limited in favor of Wells Fargo Bank, National
Association.
  10.  
Amended and Restated Guaranty, dated April 30, 2007, executed by Smart Modular
Technologies (Puerto Rico) Inc. in favor of Wells Fargo Bank, National
Association.
  11.  
Guaranty, dated January 15, 2009, executed by Smart Modular Technologies (DE),
Inc. in favor of Wells Fargo Bank, National Association.
  12.  
Guaranty, dated January 15, 2009, executed by Euroground I B.V. in favor of
Wells Fargo Bank, National Association.

 

Exh. A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
ISA Reaffirmation
This ISA Reaffirmation, dated as of                            , 2010, is
executed by each of the undersigned (each, an “Obligor,” and, collectively,
“Obligors”) in favor of Agent (as defined hereinafter) and each of the Lenders
(as defined hereinafter).
Each of the undersigned Obligors acknowledges and agrees that such Obligor has
received, read and is familiar with, and consents to, all of the terms and
conditions of that certain Third Amendment to Second Amended and Restated Loan
and Security Agreement, dated as of April 30, 2010 (the “Third Amendment”),
among the lenders identified on the signature pages thereto (the “Lenders”),
Wells Fargo Bank, National Association, a national banking association, as the
arranger, administrative agent and security trustee for the Lenders (in such
capacity, the “Agent”), Smart Modular Technologies, Inc., a California
corporation (“US Borrower”), Smart Modular Technologies (Europe) Limited, a
company incorporated under the laws of England and Wales (“UK Borrower”), and
Smart Modular Technologies (Puerto Rico) Inc., an exempted company organized
under the laws of the Cayman Islands (“PR Borrower”, and together with US
Borrower and UK Borrower, each individually referred to herein as a “Borrower”
and collectively, as the “Borrowers”). In light of the foregoing, each of the
Obligors hereby confirms and agrees that all of the terms, provisions and
obligations of that certain Amended and Restated Intercompany Subordination
Agreement, dated as of March 28, 2005, previously executed by such Obligor in
favor of Agent (as amended, modified and/or supplemented from time to time, the
“Intercompany Subordination Agreement”), are ratified and reaffirmed, and that
such Intercompany Subordination Agreement has and shall continue in full force
and effect, without modification.
Although Agent has informed each of the Obligors of the terms of the Third
Amendment, each Obligor understands and agrees that Agent has no duty under any
agreement with Borrowers or any of them (including, without limitation, under
the Third Amendment), under the Intercompany Subordination Agreement, or under
any other agreement with any Obligor to so notify any Obligor or to seek this or
any future acknowledgment, consent, or reaffirmation, and nothing contained
herein is intended to, or shall create, such a duty as to any transactions
occurring hereafter.
[Signature page follows.]

 

Exh. B-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have each executed and delivered this ISA
Reaffirmation as of the date set forth in the first paragraph hereof.

            Smart Modular Technologies, Inc.
      By:           Name:           Its:        Smart Modular Technologies (DH),
Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Foreign Holdings)
Inc.
      By:           Name:           Its:        Smart Modular Technologies
(WWH), Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Global), Inc.
      By:           Name:           Its:        Smart Modular Technologies (CI),
Inc.
      By:           Name:           Its:   

 

Exh. B-2



--------------------------------------------------------------------------------



 



         

            Smart Modular Technologies (Puerto Rico), Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Europe) Limited
      By:           Name:           Its:        Euroground I B.V.
      By:           Name:           Its:        Smart Modular Technologies
Indústria de
Componentes Eletrônicos Ltda.
      By:           Name:           Its:        Smart Modular Technologies Sdn.
Bhd.
      By:           Name:           Its:        Smart Modular Technologies (DE),
Inc.
      By:           Name:           Its:   

 

Exh. B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
Security Document Reaffirmation
This Security Document Reaffirmation, dated as of                 , 2010, is
executed by each of the undersigned (each, a “Pledgor,” and, collectively,
“Pledgors”) in favor of Agent (as defined hereinafter) and each of the Lenders
(as defined hereinafter).
Each of the undersigned Pledgors acknowledges and agrees that such Pledgor has
received, read and is familiar with, and consents to, all of the terms and
conditions of that certain Third Amendment to Second Amended and Restated Loan
and Security Agreement, dated as of April 30, 2010 (the “Third Amendment”),
among the lenders identified on the signature pages thereto (the “Lenders”),
Wells Fargo Bank, National Association, a national banking association, as the
arranger, administrative agent and security trustee for the Lenders (in such
capacity, the “Agent”), Smart Modular Technologies, Inc., a California
corporation (“US Borrower”), Smart Modular Technologies (Europe) Limited, a
company incorporated under the laws of England and Wales (“UK Borrower”), and
Smart Modular Technologies (Puerto Rico) Inc., an exempted company organized
under the laws of the Cayman Islands (“PR Borrower”, and together with US
Borrower and UK Borrower, each individually referred to herein as a “Borrower”
and collectively, as the “Borrowers”). In light of the foregoing, each Pledgor
confirms and agrees that all of the terms, provisions and obligations of the
documents to which it is a party (as listed on Schedule A attached hereto) (as
amended, modified and/or supplemented from time to time, a “Security Document,”
and, collectively, the “Security Documents”), are ratified and reaffirmed, and
that all security interests, liens, charges and other interests evidenced by
each of the Security Documents shall continue in full force and effect, without
modification.
Although Agent has informed each of the Pledgors of the terms of the Third
Amendment, each Pledgor understands and agrees that Agent has no duty under any
agreement with Borrowers or any of them (including, without limitation, under
the Third Amendment), under the Security Documents, or under any other agreement
with any Pledgor to so notify any Pledgor or to seek this or any future
acknowledgment, consent, or reaffirmation, and nothing contained herein is
intended to, or shall create, such a duty as to any transactions occurring
hereafter.
[Signature page follows.]

 

Exh. C-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have each executed and delivered this
Security Document Reaffirmation as of the date set forth in the first paragraph
hereof.

            Smart Modular Technologies, Inc.
      By:           Name:           Its:        Smart Modular Technologies (DH),
Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Foreign Holdings)
Inc.
      By:           Name:           Its:        Smart Modular Technologies
(WWH), Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Global), Inc.
      By:           Name:           Its:   

 

Exh. C-2



--------------------------------------------------------------------------------



 



         

            Smart Modular Technologies (CI), Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Puerto Rico), Inc.
      By:           Name:           Its:        Smart Modular Technologies
(Europe) Limited
      By:           Name:           Its:        Euroground I B.V.
      By:           Name:           Its:        Smart Modular Technologies
Indústria de
Componentes Eletrônicos Ltda.
      By:           Name:           Its:   

 

Exh. C-3



--------------------------------------------------------------------------------



 



         

Schedule A
Security Documents

1.  
Collateral Assignment of Patents (Security Agreement), dated as of April 16,
2004, as amended by the Amendment to Collateral Assignment of Patents (Security
Agreement), dated as of March 28, 2005, and the Second Amendment to Collateral
Assignment of Patents (Security Agreement), dated as of April 30, 2007, between
Smart Modular Technologies, Inc. and Wells Fargo Bank, National Association, as
Assignee of Wells Fargo Foothill, Inc.
  2.  
Collateral Assignment of Trademarks (Security Agreement), dated as of April 16,
2004, as amended by the Amendment to Collateral Assignment of Trademarks
(Security Agreement), dated as of March 28, 2005, and the Second Amendment to
Collateral Assignment of Trademarks (Security Agreement), dated as of April 30,
2007, between Smart Modular Technologies, Inc. and Wells Fargo Bank, National
Association, as Assignee of Wells Fargo Foothill, Inc.
  3.  
Amended and Restated Stock Pledge Agreement, dated as of April 30, 2007, between
Smart Modular Technologies (DH), Inc. and Wells Fargo Bank, National
Association.
  4.  
Share Charge in respect of shares in Smart Modular Technologies (Puerto Rico)
Inc., dated April 16, 2004, granted by Smart Modular Technologies (Foreign
Holdings) Inc. in favor of Wells Fargo Bank, National Association, as Assignee
of Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  5.  
Share Charge in respect of shares in Smart Modular Technologies (Global), Inc.,
dated March 28, 2005, granted by Smart Modular Technologies (WWH), Inc. in favor
of Wells Fargo Bank, National Association, as Assignee of Wells Fargo Foothill,
Inc. under the Deed of Assignment, Reaffirmation and Consent, dated April 30,
2007.
  6.  
Share Charge in respect of shares in Smart Modular Technologies (DH), Inc.,
dated March 28, 2005, granted by Smart Modular Technologies (Global), Inc. in
favor of Wells Fargo Bank, National Association, as Assignee of Wells Fargo
Foothill, Inc. under the Deed of Assignment, Reaffirmation and Consent, dated
April 30, 2007.
  7.  
Share Charge in respect of shares in Smart Modular Technologies (CI), Inc.,
dated March 28, 2005, granted by Smart Modular Technologies (Global), Inc. in
favor of Wells Fargo Bank, National Association, as Assignee of Wells Fargo
Foothill, Inc. under the Deed of Assignment, Reaffirmation and Consent, dated
April 30, 2007.
  8.  
Share Charge in respect of shares in Smart Modular Technologies (Foreign
Holdings), Inc., dated March 28, 2005, granted by Smart Modular Technologies
(CI), Inc. in favor of Wells Fargo Bank, National Association, as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  9.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(CI), Inc. to Wells Fargo Bank, National Association.
  10.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(DH), Inc. to Wells Fargo Bank, National Association.
  11.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(Global), Inc. to Wells Fargo Bank, National Association.

 

Exh. C-4



--------------------------------------------------------------------------------



 



12.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(Foreign Holdings), Inc. to Wells Fargo Bank, National Association.
  13.  
Letter of Undertaking, dated April 30, 2007, from Smart Modular Technologies
(Puerto Rico), Inc. to Wells Fargo Bank, National Association.
  14.  
Deed of Charge, dated April 16, 2004, granted by Smart Modular Technologies
(Foreign Holdings) Inc. in favor of Wells Fargo Bank, National Association as
Assignee of Wells Fargo Foothill, Inc. under the Deed of Assignment,
Reaffirmation and Consent, dated April 30, 2007.
  15.  
Deed of Charge, dated April 16, 2004, granted by Smart Modular Technologies
(Puerto Rico) Inc. in favor of Wells Fargo Bank, National Association as
Assignee of Wells Fargo Foothill, Inc. under the Deed of Assignment,
Reaffirmation and Consent, dated April 30, 2007.
  16.  
Deed of Charge, dated March 28, 2005, granted by Smart Modular Technologies
(WWH), Inc. in favor of Wells Fargo Bank, National Association as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  17.  
Deed of Charge, dated March 28, 2005, granted by Smart Modular Technologies
(Global), Inc. in favor of Wells Fargo Bank, National Association as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  18.  
Deed of Charge, dated March 28, 2005, granted by Smart Modular Technologies
(DH), Inc. in favor of Wells Fargo Bank, National Association as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  19.  
Deed of Charge, dated March 28, 2005, granted by Smart Modular Technologies
(CI), Inc. in favor of Wells Fargo Bank, National Association as Assignee of
Wells Fargo Foothill, Inc. under the Deed of Assignment, Reaffirmation and
Consent, dated April 30, 2007.
  20.  
Deed of Confirmation and Amendment to Security, dated April 2007, between Smart
Modular Technologies (Europe) Limited, as Chargor, Smart Modular Technologies,
Inc., as Parent, and Wells Fargo Bank, National Association, as Chargee.
  21.  
Stock Pledge Agreement, dated April 30, 2007, as amended by (a) First Amendment
to the Stock Pledge Agreement, dated April 30, 2007 and (b) Second Amendment to
the Stock Pledge Agreement, dated January 9, 2009, between Wells Fargo Bank,
National Association, Wells Fargo Foothill, Inc., Smart Modular Technologies
(Puerto Rico) Inc., Euroground I B.V., and Smart Modular Technologies Indústria
de Componentes Eletrônicos Ltda.
  22.  
Memorandum of Deposit and Charge Over Shares, dated April 16, 2004, as
supplemented by the Supplemental Memorandum of Deposit and Charge Over Shares,
dated March 28, 2005, granted by Smart Modular Technologies (Foreign Holdings)
Inc. in favor of Wells Fargo Bank, National Association as New Pledgee under the
Novation Agreement, dated April 30, 2007.

 

Exh. C-5